DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The status of the claims as of the response filed 11/13/2020 is as follows: 
Claims 4-5, 11-12, 16-17, 21-22, and 24 are cancelled. Claims 1, 13, and 23 are currently amended. Claims 2, 6-10, 14, and 18-20 are as previously presented. Claims 3 and 15 are original. 
Applicant’s Remarks filed 11/13/2020 have been considered.
Claims 1-3, 6-10, 13-15, and 18-20, and 23 are allowed as indicated below. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Regarding eligibility under 35 USC 101, the claims integrate any recited abstract idea into a practical application. Specifically, the MET data is captured by a wearable sensor continuously collecting data and the system determines whether there is sufficient data to perform further analysis by defining particular sufficiency thresholds and then comparing available data to the thresholds. Applicant has previously noted “this improves the function of the system itself because it reduces the processing undertaken, especially in wearable systems where battery life is a concern and where it is not certain that the user will be wearing the system at all times” (see Pg 8 of Remarks filed 6/11/2019). Accordingly, when considering the claims as a whole, the combination of features are found to provide meaningful limits on practicing the abstract idea such that the claims are more than a drafting effort designed to monopolize the judicial exception, and provide a specific practical application (i.e. providing data sufficiency definition and check processes against which continuously gathered data from wearable sensors are compared to ensure analyses only occur on appropriate data). 
Regarding 35 USC 103, the prior art record fails to expressly teach or suggest, either alone or in combination, each and every feature of the independent claims. In particular, the prior art fails to teach 
The closest related art of record includes:
- Province et al. (WO 2011032016 A1), disclosing systems for monitoring patient physical activity and energy expenditure via a body-coupled sensor, determining whether the patient has met activity goals over an extended period of time (e.g. days, weeks, months), and outputting an indication of whether the goals were met. This reference also discloses identifying awake periods for a user (see [0030], [0134], Fig. 11). However, it fails to teach specifically a wearable sensor, defining a minimum length of time as a predefined fraction of the determined awake period, and determining whether sufficient MET data is available by determining whether the monitored time period includes at least a minimum number of days on which the MET data is available for at least the defined minimum length of time per day. 
- Pacione et al. (US 20130158368 A1), disclosing a nutrition and activity management system that monitors energy expenditure (i.e. MET data) of an individual via a body-mounted (i.e. wearable) sensing apparatus adapted for continuous wear. It also provides comparisons and analytics for a user with respect to recommended activity guidelines, outputs status reports to a user, and notifies a user of personalized risk factors for various conditions. Further, it can detect user sleep and wake times (see [0142]). However, it fails to teach defining a minimum length of time as a predefined fraction of a determined awake period, and determining whether sufficient MET data is available by determining whether the monitored time period includes at least a minimum number of days on which the MET data is available for at least the defined minimum length of time per day. 
- Georgiev et al. (US 20120059664 A1), disclosing a system for comparing a user’s measured physiological data to defined initial goals and outputting reports that include “sufficient data to update the strategies and recommended guidelines” for the user (see [0060]). However, it fails to teach defining a minimum length of time as a predefined fraction of a determined awake period, and determining whether sufficient MET data is available by determining whether the monitored time period includes at least a 
- Huster et al. (US 20130246088 A1), disclosing a system that monitors patient physiological information and includes a data sufficiency operation that determines if there is sufficient physiological sensor data collected for a patient to make a statistically sufficient analysis of the data (see Fig. 3, [0077]-[0080]). However, it does not teach this data sufficiency operation specifically including defining a minimum length of time as a predefined fraction of a determined awake period and determining whether sufficient data is available by determining whether the monitored time period includes at least a minimum number of days on which the data is available for at least the defined minimum length of time per day. 
- Dunn et al. (US 20140188400 A1), disclosing a system that monitors patient physiological information (e.g. glucose readings) and includes a data sufficiency operation that ensures a minimum amount of data is available for a minimum number of days (see [0249]-[0257]). However, it does not teach this data sufficiency operation specifically including defining a minimum length of time as a predefined fraction of a determined awake period and determining whether sufficient data is available by determining whether the monitored time period includes at least a minimum number of days on which the data is available for at least the defined minimum length of time per day. 
Upon completion of an updated prior art search, Examiner further submits that Hanoun et al. (US 20110087137 A1) is relevant to the field of Applicant’s invention, but does not explicitly disclose every feature of Applicant’s claims as amended. Accordingly, the prior art, either alone or in combination, does not disclose or render obvious all the features of the independent claims and they are found to be allowable, as are the claims depending therefrom.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN A HRANEK whose telephone number is (571)272-1679.  The examiner can normally be reached on M-Th 7:30-4:00 and F 7:30-12.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janice Mooneyham can be reached on 571-272-6805.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/K.A.H./Examiner, Art Unit 3626        

/ARYAN E WEISENFELD/Primary Examiner, Art Unit 3687